--------------------------------------------------------------------------------

Exhibit 10.1

REPURCHASE AGREEMENT


This Repurchase Agreement (this “Agreement”) is dated as of March 10, 2011, by
and among GOOD EARTH LAND SALES COMPANY, a Florida corporation (collectively
with its predecessors, the “Company”) and PETIE MAGUIRE, (the “Seller”). Each of
the Company and the Seller is referred to herein as a “Party” and collectively,
as the “Parties.”

W I T N E S S E T H:


WHEREAS, subject to the terms and conditions set forth in a securities purchase
agreement (the “Securities Purchase Agreement”), dated as of March 3, 2011, by
and between the Company and the investor signatory thereto (the “Investor”), the
Company intends to issue and sell to the Investor, and the Investor intends to
purchase from the Company certain securities of the Company, as more fully
described in the Securities Purchase Agreement,

WHEREAS, to induce the Investor to purchase the securities under the Securities
Purchase Agreement, the Seller, in its capacity as controlling stockholder of
the Company, has agreed sell and transfer all shares of common stock par value
$0.01 per share (“Common Stock”) held by it to the Company, pursuant to this
Agreement; and to make certain representations and warranties and provide
certain indemnification with respect to the Company, as more fully set forth
therein; and

WHEREAS, the Seller owns and desires to sell to the Company, an aggregate of
1,118,000 shares of the Common Stock (the “Shares”); and the Company desires to
re-purchase the Shares from the Seller, on and subject to the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties hereby agree as follows:

ARTICLE I
SALE AND PURCHASE OF THE SHARES


1.1.           Sale of the Shares. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Seller shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to an aggregate sum of Three Hundred Eighty Five Thousand
Dollars ($385,000) (the “Purchase Price”).

1.2.           Closing. The purchase and sale of the Shares shall take place at
a closing (the “Closing”) to occur simultaneous with the Closing of the
Securities Purchase Agreement. At the Closing:

(a)           The Seller shall deliver to the Company this Agreement and
certificates representing the Shares, duly endorsed in form for transfer to the
Company;

--------------------------------------------------------------------------------

(b)           The Company shall deliver the Purchase Price to the Seller, less
the Company’s total liabilities of approximately $0.00, which liabilities shall
be paid off at or prior to the Closing (as evidenced by executed pay-off letters
delivered to the Investor pursuant to the Securities Purchase Agreement at the
Closing) and will in no event become the liabilities of the Sell or remain the
liabilities of the Company following the Closing.

At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS

The Seller hereby makes the following representations and warranties to and
covenants with the Company, which shall be true and correct as of the date:

2.1.           Authority. This Agreement has been duly executed by the Seller,
and when delivered by the Seller in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Seller, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

2.2.           No Conflicts or Consents. Neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby or
compliance with the terms and conditions hereof by the Seller will violate or
result in a breach of any term or provision of any agreement to which any Seller
is bound or is a party, or be in conflict with or constitute a default under, or
cause the acceleration of the maturity of any obligation of the Seller under any
existing agreement or violate any order, writ, injunction, decree, statute, rule
or regulation applicable to the Seller or any properties or assets of the
Seller. The Seller is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person or entity in connection with the execution, delivery and performance by
the Seller of this Agreement, other than the disclosure filings required by the
Commission.

2.3           Enforceability. This Agreement has been duly and validly executed
by the Seller, and constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
creditors' rights generally or by limitations, on the availability of equitable
remedies.

2.4           No Encumbrances. The Seller acquired the Shares in accordance with
applicable state and federal securities laws and owns the Shares free and clear
of all liens, charges, security interests, encumbrances, claims of others,
options, warrants, purchase rights, contracts, commitments, equities or other
claims or demands of any kind (collectively, “Liens”). The Seller is not a party
to any option, warrant, purchase right, or other contract or commitment that
could require the Seller to sell, transfer, or otherwise dispose of any capital
stock of the Company (other than pursuant to this Agreement). The Seller is not
a party to any voting trust, proxy, or other agreement or understanding with
respect to the voting of any capital stock of the Company.

- 2 -

--------------------------------------------------------------------------------

2.5           Solvency. As of the date hereof, there has been no material
adverse changes or developments in the condition (financial or otherwise) or
prospects of the Seller that have resulted, or could reasonably be expected to
result, in a material adverse effect on the solvency of the Seller. Neither the
Seller nor any of its affiliates has taken any steps to seek protection pursuant
to any bankruptcy law nor does such Seller have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact that would reasonably lead a creditor to do
so. The Seller is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 2.5, “Insolvent” means, with
respect to the Seller, (i) the present fair saleable value of the Seller’s
assets is less than the amount required to pay its total indebtedness, (ii) the
Seller is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) the
Seller intends to incur or believes that it will incur debt that would be beyond
its ability to pay as such debt matures or (iv) if applicable, the Seller has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted..

2.6.           Concurrent Transaction. The Seller understands and acknowledges
that in conjunction with the repurchase contemplated by this Agreement, that the
Company is issuing and selling 19,800,000 shares of Common Stock at an aggregate
price equal to the Purchase Price hereunder, and that the repurchase hereunder
is a condition to such issuance and sale.

2.7.           No Liabilities. As of the date hereof, the Seller confirms that
the Company has total liabilities of $0.00. Notwithstanding the foregoing, the
seller understands and acknowledges that any liabilities of the Company in
existence prior to the Closing will become the liabilities of the Seller
following the Closing.

ARTICLE III
TERMINATION

3.1.           Termination. This Agreement may be terminated prior to Closing:

(a)           by written agreement of the Seller and the Company; and

(b)           by the Company or the Seller upon written notice to the other, if
the Closing shall not have taken place by 6:30 p.m. Eastern time on thirtieth
(30th) calendar day following the date of this Agreement; provided, that the
right to terminate this Agreement under this Section 3.1(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

Upon a termination in accordance with this Section 3.1, the Company and the
Seller shall not have any further obligation or liability (including as arising
from such termination) to the other.

ARTICLE IV
INDEMNIFICATION AND RELEASE


4.1           Indemnification. (a) The Seller agrees to defend, protect,
indemnify and hold the Company each of its directors, officers, shareholders,
partners, employees and agents (each, a “Seller Indemnitee”) harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation (collectively,
“Losses”) that any Seller Indemnitee may suffer or incur as a result of or
relating to (a) any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement or (b) any cause of action, suit or claim brought or made against such
Seller Indemnitee by a third party and arising out of or resulting from the
Seller’s execution, delivery, performance or enforcement of this Agreement or
any other certificate, instrument or document contemplated hereby or thereby. In
addition to the indemnity contained herein, the Seller will reimburse such
Seller Indemnitee for its reasonable legal and other expenses (including the
cost of any investigation, preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. Similarly, the
Company agrees to defend, protect, indemnify and hold the Seller and each of its
directors, officers, shareholders, partners, employees and agents (each, an
“Company Indemnitee”) harmless from any and all Losses that any Company
Indemnitee may suffer or incur as a result of or relating to (a) any
misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in this Agreement or (b) any cause of
action, suit or claim brought or made against such Company Indemnitee by a third
party and arising out of or resulting from the Company’s execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby or thereby. In addition to the
indemnity contained herein, the Company will reimburse such Company Indemnitee
for its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection with a claim of Loss hereunder, as such expenses are incurred

- 3 -

--------------------------------------------------------------------------------

(b)           Promptly after receipt by a Seller Indemnitee or an Company
Indemnitee (each an “Indemnitee”) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Loss,
such Indemnitee shall, if a claim in respect thereof is to be made against an
indemnitor under this Agreement (each an “Indemnitor”), deliver to the
Indemnitor a written notice of the commencement thereof, and the Indemnitor
shall have the right to participate in the defense thereof with its own counsel;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnitee to be paid by the Indemnitor, if the named parties to such proceeding
include both the Indemnitor and the Indemnitee and, in the reasonable opinion of
the Indemnitee, the representation by such counsel of the Indemnitee and the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other party represented by counsel in such
proceeding. The Indemnitee shall cooperate fully with the Indemnitor in
connection with any negotiation or defense of any such action or claim by the
Indemnitor and shall furnish to the Indemnitor all information reasonably
available to the Indemnitee which relates to such action or claim. The
Indemnitor shall keep the Indemnitee fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. The
Indemnitor shall not be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the Indemnitor shall not unreasonably withhold, delay or condition its consent.
The Indemnitor shall not, without the prior written consent of the Indemnitee,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnitee. Following indemnification
as provided for hereunder, the Indemnitor shall be subrogated to all rights of
the Indemnitee with respect to all third parties, firms or corporations relating
to the matter for which indemnification has been made. The failure to deliver
written notice to the Indemnitor within a reasonable time of the commencement of
any such action shall not relieve the Indemnitor of any liability to the
Indemnitee, except to the extent that the Indemnitor is prejudiced in its
ability to defend such action.

(c)           The indemnification required by this Agreement shall be made by
periodic payments of the amount thereof during the course of the defense against
any of the Losses, reasonably promptly upon the receipt by such Indemnitee of
written bills (with such appropriate supporting information as is reasonably
requested by the Indemnitor that a Loss has been incurred and the amount thereof
(together with such appropriate supporting information as is reasonably
requested by the Indemnitor); provided that the Indemnitee, as applicable, shall
reimburse all such payments to the extent it is finally judicially determined
that such Indemnitee is not entitled to indemnification hereunder.

- 4 -

--------------------------------------------------------------------------------

(d)           To the extent that the undertaking by the Indemnitor hereunder may
be unenforceable for any reason, the Indemnitor shall make the maximum
contribution to the payment and satisfaction of each of the Losses which is
permissible under applicable law.

(e)           Notwithstanding anything else contained herein, the aggregate
amount payable by the Indemnitors collectively hereunder shall not exceed
$385,000, which is equal to the Purchase Price hereunder.

4.2           Release. The Seller and its respective affiliates and/or heirs,
hereby releases and forever discharges the Company and its officers, directors,
employees, agents, counsels, accountants, affiliates and heirs (collectively,
the “Releasees”) from any and all claims, demands, judgments, proceedings,
causes of action, orders, obligations, contracts, agreements, liens, accounts,
costs and expenses (including attorney’s fees and court costs), debts and
liabilities whatsoever, whether known or unknown, suspected or unsuspected,
matured or unmatured, both at law (including federal and state securities laws)
and in equity, which the Seller or any of the Seller’s respective affiliates
and/or heirs now have, have ever had against the Releasees arising
contemporaneously with or prior to the date hereof or on account of or arising
out of any matter, cause, event or omission of any kind or nature occurring
contemporaneously with or prior to the date hereof. The Seller hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Releasee, based upon any matter purported to
be released hereby. Without in any way limiting any of the rights and remedies
otherwise available to any Releasee, the Seller shall indemnify and hold
harmless each Releasee from and against all actions, suits, proceedings,
hearings, investigations, charges, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, security interests, taxes,
liens, losses, lost value, expenses and fees (including attorneys’ fees and
court costs) arising directly or indirectly from or in connection with (i) the
assertion by or on behalf of the Seller or any of its affiliates and/or heirs of
any claim or other matter purported to be released hereunder and (ii) the
assertion by any third party of any claim or demand against any Releasee which
claim or demand arises directly or indirectly from, or in connection with, any
assertion by or on behalf of the Seller or any of its affiliates and/or heirs
against any third party of any claims or other matters purported to be released
hereunder.

ARTICLE V
MISCELLANEOUS


5.1.           Entire Agreement. This Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder,
constitutes the entire agreement of the parties, superseding and terminating any
and all prior or contemporaneous oral and written agreements, understandings or
letters of intent between or among the parties with respect to the subject
matter of this Agreement. No part of this Agreement may be modified or amended,
nor may any right be waived, except by a written instrument which expressly
refers to this Agreement, states that it is a modification or amendment of this
Agreement and is signed by the parties to this Agreement, or, in the case of
waiver, by the party granting the waiver. No course of conduct or dealing or
trade usage or custom and no course of performance shall be relied on or
referred to by any party to contradict, explain or supplement any provision of
this Agreement, it being acknowledged by the parties to this Agreement that this
Agreement is intended to be, and is, the complete and exclusive statement of the
agreement with respect to its subject matter. Any waiver shall be limited to the
express terms thereof and shall not be construed as a waiver of any other
provisions or the same provisions at any other time or under any other
circumstances.

- 5 -

--------------------------------------------------------------------------------

5.2.           Severability. If any section, term or provision of this Agreement
shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.

5.3.           Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:30
p.m. (New York City time) on a Business Day, (b) the next Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a
Business Day or later than 5:30 p.m. (New York City time) on any Business Day,
(c) the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

  If to the Company: Pillsbury Winthrop Shaw Pittman LLP     2300 N Street, N.W.
    Washington, DC 20037     Attention: Brian J. Buck, Esq.     Facsimile No.:
202.663.8007     Telephone No.: 202.663.8347         If to the Seller: Justeene
Blankenship, PLLC     7069 S. Highland Dr., Suite 300     Salt Lake City, UT
84121     Attention: Justeene Blankenship     Facsimile No.: 801.274.1099    
Telephone No.: 801.274.1088

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

5.4.           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) shall
be commenced exclusively in the New York Courts. Each of the Parties submits to
the jurisdiction of any state or federal court sitting in New York, in any
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Any
Party may make service on any other Party by sending or delivering a copy of the
process to the Party to be served at the address and in the manner provided for
the giving of notices in Section 5.3 above. Nothing in this Section 5.4,
however, shall affect the right of any Party to bring any proceeding arising out
of or relating to this Agreement in any other court or to serve legal process in
any other manner permitted by law or at equity. Each Party agrees that a final
judgment in any proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law or at equity. If
either party shall commence a proceeding to enforce any provisions of this
Agreement, then the prevailing party in such proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such proceeding.

- 6 -

--------------------------------------------------------------------------------

5.5.           Parties to Pay Own Expenses. Each of the parties to this
Agreement shall be responsible and liable for its own expenses incurred in
connection with the preparation of this Agreement, the consummation of the
transactions contemplated by this Agreement and related expenses.

5.6.           Successors. This Agreement shall be binding upon the parties and
their respective heirs, successors and permitted assigns; provided, however,
that no Party may assign this Agreement or any of its rights under this
Agreement without the prior written consent of the other Party.

5.7.           Further Assurances. Each Party to this Agreement agrees, without
cost or expense to any other Party, to deliver or cause to be delivered such
other documents and instruments as may be reasonably requested by the other
Party to this Agreement in order to carry out more fully the provisions of, and
to consummate the transaction contemplated by, this Agreement.

5.8.           Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

5.9           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rules of strict construction will be applied against any Party. This Agreement
shall be construed as if drafted jointly by the Parties, and no presumption or
burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provisions of this Agreement.

5.10.           Headings. The headings in the Sections of this Agreement are
inserted for convenience only and shall not constitute a part of this Agreement.

[Remainder of this page intentionally left blank.]

- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

GOOD EARTH LAND SALES COMPANY

By: /s/ Petie Maguire
Name: Petie Maguire
Title: President and Chief Executive Officer


[SELLER SIGNATURE PAGE FOLLOWS]

Signature Page to Repurchase Agreement


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first above written.

By: /s/Petie Maguire                    
Petie Maguire


Signature Page to Repurchase Agreement

--------------------------------------------------------------------------------